                        Case 3:18-cv-01662-SI Document 147 Filed 08/19/19 Page 1 of 3


            1    TRACEY B. DAVIES (pro hac vice)
                 tdavies@gibsondunn.com
            2    MARK REITER (pro hac vice)
                 mreiter@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
            4    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
            5    Facsimile: 415.393.8306
            6    Attorneys for Defendant/Counterclaim-Plaintiff
                 NATERA, INC.
            7

            8                                 UNITED STATES DISTRICT COURT
            9                               NORTHERN DISTRICT OF CALIFORNIA
           10                                     SAN FRANCISCO DIVISION
           11    ILLUMINA, INC.,                                  CASE NO. 3:18-cv-01662-SI
           12                         Plaintiff/Counterclaim-     DEFENDANT/COUNTERCLAIM-
                                      Defendant,                  PLAINTIFF NATERA, INC.’S
           13                                                     CORRECTED ADMINISTRATIVE
                        v.                                        MOTION TO FILE UNDER SEAL
           14                                                     PORTIONS OF EXHIBIT B TO THE
                 NATERA, INC.,                                    PARTIES’ JOINT STIPULATION
           15                                                     PREVIOUSLY FILED AS DKT NO. 141
                                      Defendant/Counterclaim-
           16                         Plaintiff.
                                                                  Hearing Date:   N/A
           17                                                     Time:           N/A
                                                                  Place:          Courtroom 1, 17th Floor
           18                                                     Judge:          Hon. Susan Y. Illston
           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                             NATERA, INC.’S CORRECTED ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                   CASE NO. 3:18-CV-01662-SI
                        Case 3:18-cv-01662-SI Document 147 Filed 08/19/19 Page 2 of 3


            1           Defendant/Counterclaim-Plaintiff Natera, Inc. (“Natera”) submits this corrected administrative
            2    motion for a sealing order pursuant to Civil Local Rule 79-5, previously filed as Dkt. No. 141. Natera
            3    respectfully requests that the Court permit portions of Exhibit B of the parties’ Joint Stipulation (Natera,
            4    Inc.’s Second Amended Invalidity Contentions Under Patent L.R. 3.3 and Exhibit 15 in support of
            5    same (“Confidential Documents”) be filed under seal.
            6           This motion is based on the points and authorities herein, and on the accompanying Declaration
            7    of Christine Ranney in Support of Defendant/Counterclaim-Plaintiff Natera’s Administrative Motion
            8    to File Under Seal (“Ranney Decl.”) and the Declaration of David King filed as Dkt. No. 106 (“King
            9    Decl.”).
           10           Portions of Natera, Inc.’s Second Amended Invalidity Contentions Under Patent L.R. 3.3 refer
           11    to and quote material that third party Fluidigm Corporation (“Fluidigm”) has designated as
           12    “Confidential” and “Outside Attorneys’ Eyes Only” pursuant to the Protective Order, Dkt. No. 59.
           13    Specifically, portions of Natera’s Second Amended Invalidity Contentions refer to and quote to
           14    material that is Fluidigm’s confidential and proprietary information regarding its products that are
           15    otherwise not believed to be publicly available. Natera will inform Fluidigm that it intends to file its
           16    Second Amended Invalidity Contentions Under Patent L.R. 3-3 and the Administrative Motion to file
           17    Fluidigm’s materials under seal, and Natera expects Fluidigm will file a new declaration or refer the
           18    Court to the King Decl. establishing that its materials should remain sealed.
           19           Portions of Exhibit 15 in support of Natera, Inc.’s Second Amended Invalidity Contentions
           20    Under Patent L.R. 3.3 refer to and quote material that third party Fluidigm Corporation (“Fluidigm”)
           21    has designated as “Confidential” and “Outside Attorneys’ Eyes Only” pursuant to the Protective Order,
           22    Dkt. No. 59. Specifically, portions of Exhibit 15 refer to and quote to material that is Fluidigm’s
           23    confidential and proprietary information regarding its products that are otherwise not believed to be
           24    publicly available. Natera will inform Fluidigm that it intends to file Exhibit 15 in support of Natera,
           25    Inc.’s Second Amended Invalidity Contentions Under Patent L.R. 3-3 and the Administrative Motion
           26    to file Fluidigm’s materials under seal, and Natera expects Fluidigm will file a new declaration or will
           27    refer the Court to the King Decl. establishing that its materials should remain sealed.
           28

Gibson, Dunn &                                                       1
Crutcher LLP
                              NATERA, INC.’S CORRECTED ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                    CASE NO. 3:18-CV-01662-SI
                          Case 3:18-cv-01662-SI Document 147 Filed 08/19/19 Page 3 of 3


            1             Accordingly, Natera respectfully requests that portions of the Confidential Documents
            2    contained in Exhibit B of the parties’ Joint Stipulation be filed under seal.
            3

            4     Date:     August 19, 2019                         Respectfully submitted,
            5

            6                                                By:    /s/ Tracey B. Davies
            7
                                                                    Tracey B. Davies (pro hac vice)
            8                                                       tdavies@gibsondunn.com
                                                                    Mark Reiter (pro hac vice)
            9                                                       mreiter@gibsondunn.com
                                                                    GIBSON, DUNN & CRUTCHER LLP
           10                                                       555 Mission Street, Suite 3000
                                                                    San Francisco, CA 94105-0921
           11
                                                                    Telephone: 415.393.8200
           12                                                       Facsimile: 415.393.8306

           13                                                       Attorneys for Defendant/Counterclaim-Plaintiff
                                                                    NATERA, INC.
           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                       2
Crutcher LLP
                   NATERA, INC.’S ADMINISTRATIVE MOTION TO FILE MOTION FOR LEAVE TO AMEND UNDER SEAL –
                                                  CASE NO. 3:18-CV-01662-SI
